Citation Nr: 1714047	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  10-30 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling for gastritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

This case was brought before the Board in December 2012, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include obtaining VA and non-VA treatment records and providing the Veteran new examinations.

In April 2016, the Veteran's claim, as well as a claim for an increased rating for an increased rating for rhinitis, was denied.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (hereinafter referred to as "the Court").  The parties entered into a Joint Motion for Partial Remand (JMPR).  In an Order of January 2017, the Court vacated the Board's decision and remanded the matter, pursuant to the Joint Motion for Partial Remand. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that an additional VA examination is required to determine the impairment of health to the Veteran resulting from her service-connected gastritis.  Additionally, it's unclear from the record whether the Veteran's headaches and shoulder pain are due to her service-connected gastritis.  Such must also be considered by the examiner.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A (b)(1) (West 2014); 38 C.F.R. § 3.159 (c)(1) (2016).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran that are dated since March 2017.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since March 2017.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of her gastritis. The claims folder should be made available to the examiner for review before the examinations.  The examiner should note in the examination reports that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.  

The examiner should specifically indicate any and all symptoms related to the Veteran's service-connected gastritis, to include whether or not the Veteran has headaches and shoulder pain due to such disability.  The examiner must determine whether the Veteran's symptomatology is productive of considerable impairment of health or a severe impairment of health.  

The examiner(s) should set forth the complete rationale for all opinions expressed and conclusions reached in a report.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case and provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. H. HAWELY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

